Title: From George Washington to Major General Horatio Gates, 30 June 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters New Windsor30th June 1779. 12 oClock noon
        
        Yours of the 25th was delivered me an hour ago.
        Inclosed you will receive a duplicate of mine of the 27th least there should be a miscarraige.
        If you have not detached any troops from your command before this reaches you, you will be pleased instantly to dispatch Glover’s Brigade to Join this Army; with direction to make as much expedition as they can without injuring the troops. This order is on the supposition that the detachment you mention to have sailed from Rhode Island will not have returned, and are not acting in your vicinity. If they are destined for New York, which I beleive to be most likely, the enemy

have, in all probability, some serious attempt in contemplation this way; and after so considerable a diminution of their force at Rhode Island, ’tis hardly to be expected, they will do more than remain on the defensive; nor do I see any prospect that you would be able to act offensively against their remaining force, if no part of your’s were withdrawn. I wish you to inform me by express when your detachment marches and the route they take and to instruct the Commanding Officer to advise me every two or three days of his progress and proposed stages. The lighter the troops move the better. Their heavy baggage can follow. I am Sir Your most Obedt servt
        
          Go: Washington
        
      